El Juez Asociado Sr. Hernández,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal.
Considerando: que el artículo 345 del Código de Enjui-ciamiento Criminal establece que cualquiera de las dos partes en un proceso criminal en prosecución de un delito muy grave ('felonyJ, puede apelar ante la Corte Suprema, siempre que la apelación verse sobre una cuestión de dere-cho, y los artículos 347 y 348 del mismo Código, al enume-rar las resoluciones contra las cuales procede dicho recurso, hacen caso omiso de las dictadas en causas menos graves ó misdemeanor, por lo que es obvio que ya se atienda al texto literal del mencionado artículo 345, ya á la regla de inter-pretación inclusio unius est exclusio alterius, solo cabe recur-so de apelación en las causas por felony, máxime si se tiene en cuenta que en el Código de Enjuiciamiento Criminal del Estado de California, del que en gran parte ha sido tomado el actualmente vigente en esta Isla., aquél recurso se dá expresamente tanto en las causas por felony como en las por misdemeanor, de lo cual se colige que al no hacerse mención en el artículo 345, ya citado, del recurso de apelación en las causas por misdemeanor, no fué otra la intención del legisla-dor que la de negar semejante beneficio en tales causas.
Considerando: que condenados como han "sido Isaac Padró y Felipe Reyes á cien dollars de multa cada uno de ellos, el *140delito de que son responsables debe reputarse misdemeanor, con arreglo al artículo 14 del Código Penal, y por tanto es improcedente el recurso de apelación admitido por el Tribunal de Mayagtiez.
Considerando: que siendo improcedente dicho recurso, ■ ^sta Corte Suprema carece de jurisdicción para conocer del mismo, quedando en su consecuencia subsistente la sentencia dictada.
Fallamos: que debemos declarar y declaramos no haber lugar al recurso de apelación admitido á los acusados Isaac Padró y Felipe Reyes, con las costas á cargo de los mismos; y remítase copia certificada de esta sentencia al Tribunal de Mayagtiez para la ejecución y cumplimiento de la dictada en 2 de Mayo último.
Jueces concurrentes: Sres. Presidente, Quiñones y Aso-ciados, Figueras y MacLeary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.